DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-9, 12, 13 & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming wagering contracts. Contract formation is a fundamental economic practice. Furthermore, the claims are drawn to a method that can be performed by a human with pen and paper. Additionally, the formation of wagering contracts is a method of organizing human activity. As amended, the claims are drawn to a bookkeeping method. Bookkeeping is a fundamental economic practice of long standing and thus, a method of organizing human activity. For these reasons, the claims are drawn to an abstract idea. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor, memory, and display are parts of a generic computer as disclosed in ¶ 0069 of Applicant’s published specification.
[0069] The present disclosure contemplates a variety of different gaming systems each having one or more of a plurality of different features, attributes, or characteristics. A “gaming system” as used herein refers to various configurations of: (a) one or more central servers, central controllers, or remote hosts; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices.

Nor do the dependent claims add “significantly more” since they merely add to the abstract idea.
Note that the processor, memory device and display are parts of a generic computer. As such, the claims cannot patent-eligible if this generic computer is merely used as a tool to implement an abstract idea.  Yet the rest of the claimed material is drawn to an abstract idea.
Receiving an order is just having a customer say he wants to place a bet. Responsive to receiving the order, the system makes entries in a ledger – both decrementing an account balance and incrementing an escrow account balance. These entries are made prior to the conditional sporting event wager being converted to result in any placement of any sporting event wager on the outcome of the sporting event, and they are displayed. It is clear that this is a bookkeeping step that can be performed on a sheet (or two) of paper with a pencil or pen. The paper is shown (or displayed) to someone.
The first entry is made records the conditional wager (and, presumably the conversion event associated therewith). An entry is made into an area representing an escrow account. The bookkeeper then assigns a number to the conditional wager entry. When a conversion event occurs, the conditional sporting event wager is converted to a placed wager. (An entry representing this is made in the ledger. This entry shows an amount of the wager being taken from the escrow account and put on a new line in the ledger – the “placed wager” line.) The person making the wager is then told that the conversion has occurred.
All of the dependent claims just add bookkeeping steps to the abstract idea. (Except 8, 9, 19 & 20 – which outline the acceptable subjects for the wager.)
Clearly, there is nothing here that cannot be performed by a human with pen and ink. Bookkeeping has been performed for thousands of years. The system merely uses a computer as a tool to implement this abstract idea.
In addition, the claims are clearly drawn to using a computer as a tool to form a wagering contract. The player pays in money (that is held in an escrow account), and upon satisfaction of certain conditions, is paid winnings. If he does not win, he loses his money. While not claimed, if the conditional wager does not convert into a placed wager, the money is refunded. (Fig 1, 116) There are parties, consideration, offer, acceptance, and bargained-for exchange. This is a contract.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention merely displays data, and has no other purpose. If that argument is taken seriously, then the claims are even more abstract than in Examiner’s interpretation of the claims.  As the CAFC stated in Electric Power Group v. Alstom, inventions that merely gather data, process it, and display the results on a generic computer are not patent-eligible. Applicant’s invention is not even as technically-oriented as that in Electric Power Group. In that case, the invention used sensors to gather data about a technical system (i.e., the power grid). The data was processed, and the results showed the condition of the power grid. The power engineers could use the data to adjust the conditions on the power network.
Applicant’s invention merely takes human input to gather data concerning accounts. This data is then processed, and the results are displayed. The Examiner is willing to take it a step or two further, and say the data is used in a wagering system to make and pay bets. But Applicant now argues that the system isn’t even that useful or concrete. Applicant contends that the system merely displays data – presumably to a person, though this is not claimed.
This interpretation of the claims would make them ineligible for not being a “new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” Merely displaying data on a screen is not “useful” unless we assume the data is viewed by a person. And even then, this data does not seem to be displayed for a useful purpose. If we read elements into the claims and assume the bettor views the data, there does not appear to be anything he can do in response. The (unclaimed) bettor gets to view an account balance and then a notification that a conditional wager has been converted. How is that “useful”? 
The claims do not recite any use for the data. If the bettor sees a number flash across a screen and a notification, but cannot do anything about the data, what use is the display? The claims do not recite any response from the bettor or anyone else. And even this tentative approach to “usefulness” depends on the assumption that the displayed output is actually shown to the bettor. But that is not a requirement of the claims. 
Examiner has interpreted the claims in the best light for the Applicant, and has made the rejection above. If, however, Applicant insists that the data is not used to form wagering contracts, then a rejection under §101 will still lie because the invention is not “useful.” 
Additionally, Applicant has not addressed the fact that the entire process can be performed by a person with a pen and paper. There is not one limitation that cannot be performed by a person. Applicant’s liberal sprinkling of the claims with “automatic” and “automatically” does not change the fact that the claimed invention can be implemented by a person using pen and paper. The “automatic” terminology merely provides an environment of use – the use of a generic computer.
For these reasons, the rejection under §101 is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799